Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/6/2017.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting structure of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the telescopic positioning device of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the synchronous reverse transmission mechanism of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning structure of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
transmission component of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the link of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the link of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the line forms a neutral layer of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the side opening of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible screen of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3-6, 8-9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
the telescopic connection frame’ while claim 1 provides antecedent basis for two telescopic connection frames, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 
Claim 4 recites ‘the positioning structure’ while claim 1 does not provide antecedent basis for a positioning structure, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. Perhaps claim 4 should depend from claim 3 which does recite a positioning structure.
Claim 4 recites ‘a telescopic connection frame’ while claim 1 provides antecedent basis for two telescopic connection frames, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. The originally filed disclosure does not provide support for a third telescopic connection frame and it seems that claim 4 was intended to relate to either of the telescopic connection frames.
Claim 5 recites ‘and the sliding cam and the supporting spring thereof is between two separate components’ while claim 5 provides antecedent basis for two separate components, the claim is unclear since the above indicated language of claim 5 further specifies two more separate components which is inconsistent with the originally filed disclosure and confusing. It seems the above cited portion should read ‘and the sliding cam and the supporting spring thereof is between the two separate components’.
Claim 6 recites ‘the transmission component’ without antecedent basis, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 
the rotating shaft’ without antecedent basis, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. Perhaps claim 6 was intended to depend from claim 5.
Claim 8 recites ‘the link’ while claim 1 provides antecedent basis for a plurality of links, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 
Claim 9 recites ‘the link’ while claim 1 provides antecedent basis for a plurality of links, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 
Claim 9 recites ‘the line’ without antecedent basis, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 
Claim 9 recites ‘a neutral layer at which the flexible screen is located’, the claim is unclear since one of ordinary skill in the art does not understand what a neutral layer means in this context. 
Claim 11 recites ‘the two separate components of the second frame’ while claim 11 does not have antecedent basis for two separate components of the second frame, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. Perhaps claim 11 should depend from claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Seo (US 9798359 B2, hereinafter Seo)

1. (Original) Seo teaches a hinge for flexible screen mobile terminal, comprising: a plurality of links (310, fig 32), the adjacent links are rotatablely connected by a connecting structure (130, fig 32), wherein the hinge is further provided with a telescopic positioning device (131-1, 131-2); the telescopic positioning device is provided with a left-side telescopic connection frame (left side of 131-1, 131-2 in fig 32), a right-side telescopic connection frame (right side of 131-1, 131-2 in fig 32) and an intermediate connection frame (150 fig 35 and fig 43), the left-side telescopic connection frame and the right- side telescopic connection frame are rotatablely connected to the intermediate connection frame respectively (150 connects on both sides, see fig 35 and fig 43), the intermediate connection frame and a middle link of the plurality of links are fixed together (fig 43); the left and right end links of the plurality of links and the left-side 

2.    Seo teaches the hinge for flexible screen mobile terminal according to claim 1, wherein a synchronous reverse transmission mechanism (col 40 lines 12-24) is provided between the left-side telescopic connection frame and the right-side telescopic connection frame, such that the left-side telescopic connection frame and the right-side telescopic connection frame can synchronously rotate in an opposite direction (col 40 lines 12-24).

3.    Seo as best understood teaches the hinge for flexible screen mobile terminal according to claim 1, wherein a positioning structure (161, 172, 113, 14, 116, 162, 151, fig 35) for telescoping the telescopic connection frame is provided in the telescopic connection frame (including left side and right side of 131-1, 131-2 in fig 32 and 150 of fig 35 and fig 43).

4.    Seo as best understood teaches the hinge for flexible screen mobile terminal according to claim 1, wherein the positioning structure (161, 172, 113, 14, 116, 162, 151, fig 35) comprises a sliding cam (161, figs 35, 37, 39b) connected to a first frame (113) in a telescopic connection frame and a supporting spring (172 is elastic, 150 is elastic) thereof, and a positioning slot (116) cooperating with a cam (161 or 162, fig 35) on a second frame (114) slidably connected to the first frame, there are at least two positioning slots (four slots since there are two instances of 

6.    Seo as best understood teaches the hinge for flexible screen mobile terminal according to claim 2, wherein the transmission component (150-1, 150-2) in the synchronous reverse transmission mechanism is disposed on the intermediate connection frame and on the rotating shaft (162) of the telescopic connection frame (figs 35, 43 show that these components are stacked on each other).

7.    Seo teaches the hinge for flexible screen mobile terminal according to claim 1, wherein the number of links is an odd number (fig 32 shows seven links), and the intermediate connection frame is connected with a centered link (figs 31 shows 150 connected with all links).

8.    Seo as best understood teaches the hinge for flexible screen mobile terminal according to claim 1, wherein the telescopic positioning device is located at the inside of the link (figs 31, 32, 35 show the telescopic positioning device aligned with the links).

9.    Seo as best understood teaches the hinge for flexible screen mobile terminal according to claim 1, wherein the center of rotation of the links is located at the outside of the link (figs 34a, 34b), and the line forms a neutral layer at which the flexible screen is located (figs 34a, 34b and col 34 lines 16-20 indicate that the flexible screen 140 is protected on the links from being sharply bent).

10.    Seo teaches the hinge for flexible screen mobile terminal according to claim 1, wherein the intermediate connection frame (150) is provided with an elastic hole (figs 31, 35 show many holes on element 150 while col 31 lines 16-23 indicated that 150 is elastic) that is connected to the telescopic connection frame and has a side opening (fig 31 shows that 150 has a side opening on each side).

11.    Seo as best understood teaches the hinge for flexible screen mobile terminal according to claim 4, wherein the intermediate connection frame is also divided into two separate components (150-1, 150-2 possibly) that are connected to rotating shafts (161-1, 162-1, 162-2, fig 35) of the left-side telescopic connection frame and the right-side telescopic connection frame respectively (connected although not directly connected);
A synchronous reverse transmission mechanism (110, 120, 130, 150-1, 150-2, col 40 lines 13-24) is provided between the left-side telescopic connection frame and the right-side telescopic connection frame, such that the left-side telescopic connection frame and the right-side telescopic connection frame can synchronously rotate in an opposite direction (col 40 lines 13-24);
The synchronous reverse transmission mechanism is provided between the two separate components of the intermediate connection frame (since a portion of 110, 120, 130 are between 150-1, 150-2, see fig 43);
The two separate components of the second frame are respectively located outside of the two separate components of the intermediate connection frame (since fig 35 shows 114 without 

12. Seo teaches a flexible screen mobile terminal (figs 44a, 44b), comprising a flexible screen (140), provided with a hinge (130) for flexible screen mobile terminal of claim 1, the flexible screen mobile terminal is provided with a left support plate (110, fig 44a) of the flexible screen and a right support plate (120, fig 44a) of the flexible screen, the left support plate of the flexible screen is connected with the left end link of the plurality of links (fig 44b) and the left-side telescopic connection frame (left side of 131-1, 131-2 in fig 32; see col 38 lines 51-57 and bridging sentence between cols 38-39), and the right support plate of the flexible screen is connected with the right end link of the plurality of links (fig 44b) and the right-side telescopic connection frame (right side of 131-1, 131-2 in fig 32; see col 38 lines 51-57 and bridging sentence between cols 38-39).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, clarifying all 112s and including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 5:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) and the second frame is divided into two separate components, one end of which is slidably connected to the two guiding grooves, and the other end is connected to a rotating shaft, and the sliding cam and the supporting spring thereof is between two separate components, and the positioning slot is disposed on the two separate components of the second frame in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

5.    Seo teaches the hinge for flexible screen mobile terminal according to claim 4, wherein the first frame (113) has two guiding grooves (see annotated fig below), 


    PNG
    media_image1.png
    720
    448
    media_image1.png
    Greyscale


However Seo fails to teach that the second frame is divided into two separate components, one end of which is slidably connected to the two guiding grooves, and the other end is connected 

Yoo (US 20180324964 A1) figs 7-9 teach a second frame (430) is divided into two separate components, one end of which is slidably connected to the two guiding grooves (groove in 440 fig 9), 

However Seo in view of Yoo fails to teach that the other end is connected to a rotating shaft, and the positioning slot is disposed on the two separate components of the second frame


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/JINHEE J LEE/             Supervisory Patent Examiner, Art Unit 2841